Citation Nr: 1048372	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  05-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy 
to include as due to exposure to herbicides.

3.  Entitlement to service connection for a skin condition to 
include as due to exposure to herbicides.

4. Entitlement to service connection for posttraumatic stress 
disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the 
U.S. Navy from June 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
in the Veteran's file.

This case was previously before the Board in November 2007 and in 
April 2008, when it was remanded for further development.  As the 
requested development has been completed, no further action to 
ensure compliance with the remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

The claims of service connection for diabetes mellitus, 
peripheral neuropathy, and a skin condition to include as due to 
exposure to herbicides are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Posttraumatic stress disorder as a result of an in-service 
stressor is not shown.




CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

On the claim of service connection for posttraumatic stress 
disorder, the only claim decided in this decision, the VCAA, 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented 
in part at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  




The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2003, in April 2006, and in June 2008.  
The Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  Also, the Veteran was notified 
that VA would obtain service records, VA records and records of 
other Federal agencies, and that he could submit other records 
not in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any non-federal 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree of 
disability assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in August 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).
 






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's service 
treatment and service personnel records, as well as VA and 
private treatment records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination on his claim of service 
connection for posttraumatic stress disorder in June 2010 with an 
addendum provided in August 2010.  The VA examination is adequate 
to allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).




The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Under the recent amendment to 38 C.F.R. § 3.304(f), which applies 
to any case received by or pending with VA as of July 13, 2010, 
where the claimed noncombat in-service stressor is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the Veteran's symptoms are related to that 
stressor, in the absence of clear and convincing evidence to the 
contrary and where the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  





"Fear of hostile military or terrorist activities" means that a 
Veteran experienced, witnessed, or was confronted with an event 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, and 
the Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 




When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts


The service personnel records show that from September 1966 to 
October 1969 the Veteran was assigned to the USS PICKING (DD-685) 
as a seaman and as a ship's serviceman and from November 1969 to 
March 1970 he was assigned to the USS LONG BEACH (CGN-9) as a 
ship's serviceman. 

The service treatment records contain no complaint, finding, 
history, symptom, treatment, or diagnosis of posttraumatic stress 
disorder.  

After service in statements in September 2003 and in June 2004, a 
chaplin stated that the Veteran was depressed and withdrawn and 
that the Veteran had problems dealing with memories of the death 
on an infant during hostile gun fire in Vietnam and of how he 
treated POWs.

On VA psychiatric evaluation in September 2003, the Veteran 
stated that his wife had divorced him, he was estranged from his 
children, and his girlfriend had pressured him to seek help.  He 
stated that he slept with weapons and he described symptoms of 
hypervigilance, agitation, uncontrollable crying spells, 
intrusive thoughts, nightmares, sleep disturbances, sexual 
problems, and feelings of depression and anxiety.  He stated that 
he drank 12 beers a night and had for 5 years to subdue his 
emotions and feelings of tenseness.  The assessment was 
posttraumatic stress disorder, alcohol abuse/dependence, and 
depression.

On an Agent Orange Registry examination in September 2003, the 
diagnoses included posttraumatic stress disorder. 

In a statement in June 2004, a friend of the Veteran stated that 
the Veteran stayed to himself most of the time and that on one 
occasion the Veteran had frightened her, waking her up, talking 
to her as though she was the enemy.  

In a statement in June 2004, the Veteran's ex-wife stated that 
they were married in 1967 and after the Veteran was discharged 
from the Navy he became very violent, irritable, short-tempered, 
and unstable.

In a statement in June 2004, the Veteran described several in-
stressor events.  He stated that during the 1968 Tet Offensive, 
while on night operations, his ship often fired on sampans and 
one night as the ship approached debris in the water the Veteran 
saw body parts as well as what appeared to an infant.  He stated 
that the event has been embedded in his mind ever since.  He also 
described an incident in which several Viet Cong prisoners were 
held on ship and he participated in mistreating the prisoners.  

In November 2004, the Veteran was seen at a VA psychiatric clinic 
related to his history of posttraumatic stress disorder.  

In December 2004, the Veteran was again seen by a VA psychiatrist 
and the impression was posttraumatic stress disorder with 
depression.

In April 2008, the Veteran testified about the incident he saw 
body parts in the water, as well as what appeared to an infant.  

In a statement in March 2008, a former shipmate recalled the 
incident of body parts in the water.  He also remembered that 
prisoners were brought to the ship and were mistreated. 







In January 2010, records of the Navy show that in 1967 the USS 
PICKING (DD-685) bombarded enemy military, naval, and logistic 
areas in North and South Vietnam, and destroyed several 
logistical craft in coastal waters off the coast of North 
Vietnam; in February and March 1967 the ship was subjected to 
enemy fire; during one three-week period on the firing line, the 
ship fired 3,500 shells on enemy targets; and in April 1968 the 
ship arrived at Yankee Station for naval gunfire support duty.  

On VA examination in June 2010, the VA examiner, a psychologist, 
noted that the Veteran had combat experience in Vietnam for a 
total of 26 months between 1967 and 1969.  On mental status 
evaluation, the Veteran's mood was irritable.  No significant 
attention impairment was noted.  He was oriented and his thought 
processes and content appeared unremarkable.  The Veteran 
complained of sleep disturbance and nightmares about his wartime 
experiences.  No inappropriate behavior was noted, ritualistic 
behavior, or homicidal thoughts.  

The Veteran described in-stressors, but did not describe intense 
fear or feelings of helplessness, but he had experienced horror 
and shock.  He described the in-service stressors to include the 
witnessing of body parts and an infant in the water.   He stated 
that the ship sometimes took incoming rounds, but he denied 
feeling like he was in any acute danger and he denied seeing any 
ship mates wounded or killed by the incoming fire.  He also 
described the mistreatment of prisoners, but denied any feelings 
of intense fear, helplessness, or horror as a result.  The 
examiner found that that the mistreatment of prisoners was not a 
stressor under the DSM-IV because the Veteran did not describe 
any fear, helplessness, or horror associated with his behavior; 
he denied any such emotional reaction either at the time or 
currently.  

Regarding symptoms of posttraumatic stress disorder, the VA 
examiner noted persistent re-experiencing, avoidance of stimuli, 
and increased arousal.  The VA examiner stated that while there 
was evidence of clinically significant distress or impairment in 
social, occupational or other functioning, there were serious 
questions as to the veracity of the Veteran's self-reporting.  


For example, despite nightmares and intrusive thoughts, the 
Veteran any feelings of guilt regarding the mistreatment of 
prisoners.  In addition, the scores on psychological testing, the 
MMPI posttraumatic stress disorder test, were not considered 
valid or interpretable, and therefore not consistent with a 
diagnosis of posttraumatic stress disorder.  The VA examiner 
expressed the opinion that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of posttraumatic stress disorder, based 
on the strong indications he had exaggerated or fabricated his 
symptoms or their source.

In a statement submitted in May 2010, the Veteran stated that his 
life was utterly destroyed by his tours of duty in Vietnam.  He 
reported experiencing shame and guilt, recurring nightmares, 
difficulty sleeping, and drinking every day to try to get some 
relief.  He stated that he had seen a psychiatrist who diagnosed 
posttraumatic stress disorder and prescribed medication.

In an addendum, dated in August 2010, to the June 2010 
examination report, the VA examiner addressed the question of 
whether the Veteran's identified stressors were sufficient to 
serve as a basis for a diagnosis of posttraumatic stress disorder 
in relation to the new regulation 38 C.F.R. § 3.304(f) and the 
provision regarding fear of hostile military or terrorist 
activity.  The VA examiner noted that the initial diagnosis of 
posttraumatic stress disorder in December 2004 was based on 
"classic" symptoms such as intrusive thoughts and guilt 
focusing on "torture of prisoners" in Vietnam.  Having reviewed 
the claims file, VA medical records and previous examination 
report, the examiner offered the following opinion: 

Although the Veteran's recently conceded stressor 
would be considered adequate to support a diagnosis of 
posttraumatic stress disorder to the extent that it 
meets the DSM-IV stressor criterion, his current 
symptoms are less likely as not (less than 50/50 
probability) related to the claimed stressor.  




There is no evidence to suggest the claimed stressor 
is related to the Veteran's fear of hostile military 
or terrorist activity.  As there is no other Axis I 
disorder apart from alcohol abuse, there is no 
condition etiologically related to service by some 
other means.  

The rationale given for the opinion was that, although the 
Veteran's claimed stressor of witnessing dead bodies was allowed 
under the amended regulation, the balance of the objective data 
still did not support a diagnosis of posttraumatic stress 
disorder.  Psychological testing strongly indicated that the 
Veteran over-reported the extent of his psychopathology, and his 
first contact with the mental health system had been in 2003, 
many years following the alleged traumatic events.  In addition, 
VA records showed a history of poor compliance with medication 
and treatment regimens, creating some doubt as to whether the 
Veteran was actually suffering from a serious mood disorder 
requiring ongoing treatment.  Also, the presence of alcohol abuse 
suggested that any mood symptoms could be attributed to the 
effects of alcohol or related psychological difficulties.  The VA 
examiner noted that the Veteran had provided conflicting 
statements over the years regarding his service in Vietnam and 
his stressor events, and the inconsistencies also called into 
question the veracity of a posttraumatic stress disorder 
diagnosis.  The VA examiner acknowledged that a diagnosis of 
posttraumatic stress disorder had been made previously by VA 
providers, but stated that the concerns she outlined precluded 
any such diagnosis in her opinion.

In a statement in September 2010, the Veteran objected to the 
findings of the VA examiner in regard to posttraumatic stress 
disorder.  He asserted that he had always reported having panic 
attacks, staying awake most nights, and having palpitations and 
shortness of breathe if he heard noises outside his home.  He 
said he had guns in every room of the house and would patrol the 
perimeter always thinking that the Viet Cong were out there and 
were coming for him.  He said he had always denied homicidal or 
suicidal thoughts when asked by VA staff, because a truthful 
answer would result in him being locked up.  


The Veteran stated that if he saw a person who appeared to be of 
Vietnamese origin he had thoughts of hurting the person.  He had 
a lot of anger and he had difficulty talking about it to the VA 
examiner, who was a female.  He stated that, contrary to the VA 
examination report, he had not added to or made conflicting 
statements about his experiences in Vietnam; rather, he had 
blocked out a lot of incidents in order to cope and was only 
reminded of them when he met up with an old ship mate.  

In a statement in September 2010, a private physician stated that 
the Veteran presented with almost all the symptoms of 
posttraumatic stress disorder, that the Veteran had been 
diagnosed and treated for the condition by VA, and that he 
recommended that VA diagnosis and treat the Veteran for 
posttraumatic stress disorder. 

Analysis

On the basis of the service treatment records alone, 
posttraumatic stress disorder was not affirmatively shown during 
service and service connection under 38 U.S.C.A. §1110 and 
38 C.F.R. § 3.303(a) (affirmatively showing inception in service) 
is not established.  

As the evidence either contemporaneous with or after service does 
not show that symptoms of posttraumatic stress disorder were 
noted in service, that is, observed during in service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do not 
apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), under 38 U.S.C.A. § 1154, lay 
evidence can serve to support a claim for service connection.  





Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of one's personal knowledge, personal knowledge 
is that which comes to the witness through the use of the senses; 
lay testimony is competent only so long as it is within the 
knowledge and personal observations of the witness, but lay 
testimony is not competent to prove a particular injury or 
illness).  

Competency is a legal concept determining whether evidence may be 
considered, that is, admissible, while credibility is a factual 
determination going to the probative value or weight of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  

Although the Veteran is competent to describe symptoms of 
posttraumatic stress disorder, posttraumatic stress disorder is 
not a condition under case law that has been found to be capable 
of lay observation, and the determination as to the presence or 
diagnosis of posttraumatic stress disorder is therefore medical 
in nature, that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  Layno at 
469-71 (lay testimony is competent as to symptoms of an injury or 
illness, but lay testimony is not competent to prove a particular 
injury or illness); see Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).





Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

However, by regulation, 38 C.F.R. § 3.304(f), the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, that 
is, a diagnosis that conforms to the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  For this reason, 
posttraumatic stress disorder is not a simple medical condition 
that the Veteran as a lay person is competent to identify or a 
condition as to which the Veteran as a lay person can offer an 
opinion as to the origin or cause of posttraumatic stress 
disorder. 

Where, as here, there is a question of a medical diagnosis or of 
causation, that is, the origin of posttraumatic stress disorder, 
not capable of lay observation, and condition is not a simple 
medical condition, competent medical evidence is needed to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not competent to either identify 
or diagnosis posttraumatic stress disorder or to express an 
opinion as to the origin or cause of posttraumatic stress 
disorder and therefore to the extent the Veteran's statements and 
testimony are offered as proof of the presence or diagnosis of 
posttraumatic stress disorder or of the origin or cause of 
posttraumatic, the Veteran's statements and testimony are not 
admissible, that is, not to be considered as evidence favorable 
to the claim.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized, education, training, or 
experience to offer a diagnosis of posttraumatic stress disorder 
or an opinion on the origin of posttraumatic stress disorder.

As for competent medical evidence of a diagnosis of posttraumatic 
stress disorder, there is evidence for and against the claim.  

The competent medical evidence in favor of the diagnosis consists 
of the VA records in September 2003 and in December 2004.  The 
stressor described in relation to the diagnosis in September 2003 
was "combat-related," and the stressor for the diagnosis in the 
December 2004 was the mistreatment of prisoners.  

With regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether the 
examiner was informed of the relevant facts.  Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing 
the probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

As for the diagnoses in September 2003 and in December 2004, 
there is no rationale and mere conclusions by health-care 
professionals are insufficient to allow the Board to make an 
informed decision as to what weight to assign to the opinion.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (A mere 
conclusion statement by the private physician is insufficient to 
allow the Board to make an informed decision as to the weight to 
assign to the opinion against a contrary opinion).  

For this reason, the opinions are given little probative weight 
on the question of whether the diagnosis of posttraumatic stress 
disorder is related to an in-service stressor.





In a statement in September 2010, although a private physician 
stated that the Veteran presented with almost all the symptoms of 
posttraumatic stress disorder, the physician did not diagnosis 
posttraumatic stress disorder, rather the physician stated only 
that the Veteran had been diagnosed and treated for posttraumatic 
stress disorder by VA and recommended that VA diagnosis and treat 
the Veteran for posttraumatic stress disorder.  Because there is 
nothing in the precise language of the statement that the 
physician had enhanced or added medico-evidentiary value to the 
lay history through medical expertise, the statement is not 
transformed into competent medical evidence because the statement 
is by a physician.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (A bare transcription of lay history, unenhanced by 
additional comment, is not competent medical evidence merely 
because the transcriber is a health- care professional.).  For 
this reason, the Board rejects the statement as competent medical 
evidence of the diagnosis of posttraumatic stress disorder 
related to an in-service stressor. 

As for the statements of a chaplin that the Veteran had problems 
dealing with memories of the death on an infant during hostile 
gun fire in Vietnam and of how he treated POWs, as for the 
statement of a friend that on one occasion the Veteran had 
frightened her, waking her up, talking to her as though she was 
the enemy, and as for the statement of the Veteran's ex-wife that 
after the Veteran was discharged from the Navy he became very 
violent, irritable, short-tempered, and unstable, while the lay 
witnesses are competent to describe that which they had 
personally observed, but to the extent the statements are offered 
as proof of the presence of posttraumatic stress disorder the 
witnesses as lay persons are not competent to state or in this 
case imply that the symptoms they observed were symptoms of 
posttraumatic stress disorder.  Layno at 469-71 (lay testimony is 
competent as to symptoms of an injury or illness, but lay 
testimony is not competent to prove a particular injury or 
illness).   

And it is not argued or shown that the lay witnesses are 
otherwise qualified through specialized, education, training, or 
experience to offer a diagnosis of posttraumatic stress disorder 
or an opinion on the origin of posttraumatic stress disorder.



Therefore to this extent the lay statements are not competent 
evidence and the statements are not admissible, that is, not to 
be considered as evidence favorable to the claim.  

The competent medical evidence against the diagnosis consists of 
the report of VA examination in June 2010 with the addendum of 
August 2010, both of which contained detailed analyses of the in-
service stressors (witnessing body parts, including an infant, 
and mistreatment of prisoners) and of the DSM-IV criteria for 
posttraumatic stress disorder.  The Board finds that the opinion 
of the VA examiner is of greater evidentiary weight because it 
was supported by a detailed rationale and thorough analysis of 
the elements required to support the diagnosis of posttraumatic 
stress disorder under DSM-IV.  The VA examiner explained that the 
mistreatment of prisoners did not meet the DSM-IV specifications 
for a stressor event, because it did not elicit in the Veteran 
the necessary emotional response which gives rise to 
posttraumatic stress disorder.  

In addition, the VA examination included diagnostic testing in 
the form of the MMPI posttraumatic stress disorder test to which 
the Veteran's responses were deemed invalid or uninterpretable 
and therefore precluded a diagnosis of posttraumatic stress 
disorder.  The record does not indicate that any of the favorable 
opinions included diagnostic testing.

As the opinion of the VA examiner was based on the detailed 
analysis of the criteria for the diagnosis of posttraumatic 
stress disorder under DSM-IV as applied to the facts of the case 
and the results of the diagnostic testing, the Board finds the 
opinion more persuasive and outweighs the favorable medical 
opinions, which are not as detailed in the analysis of the DSM-IV 
criteria.   






While there is evidence the Veteran's ship engaged the enemy, 
which would satisfy the requirement of an in-service stressor, 
the sufficiency of the stressor to support a diagnosis of 
posttraumatic stress disorder must still be established.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997) (The sufficiency of a 
stressor is a medical determination, and the occurrence of a 
claimed stressor is an adjudicatory determination.).  

In this case, the VA examiner, a psychologist, who is suitably 
qualified through education, training, or experience to offer a 
medical diagnosis or opinion under 38 C.F.R. § 3.159, considered 
the Veteran's in-service experiences to include the witnessing of 
body parts and infant in the water and the mistreatment of 
prisoners, which a shipmate of the Veteran recalled and who is 
competent to describe what he had personally observed, and found 
that the Veteran did not meet the diagnostic criteria of 
posttraumatic stress disorder related to service and the Board 
finds the rationale provided by the examiner persuasive.  

The Board finds that the opinion of VA examiner, a psychologist, 
was based on the significant facts in the case, notably, the in-
service stressors identified by the Veteran, the opinion included 
psychological testing for posttraumatic stress disorder, a 
reliable method to test the validity of the Veteran's symptoms, 
and the VA examiner, applied medical principles to the facts of 
the case, that is, applied the diagnostic criteria of DSM-IV to 
the significant facts of the case, including the results of 
psychological testing.  See Nieves-Rodriquez at 302 (an opinion 
based on sufficient facts, an opinion a product of reliable 
principles and methods, and opinion applying reliable principles 
and methods to the facts are important indicators of the probity 
of medical opinions). 

For these reasons, in balancing the medical opinions for and 
against the claim, the Board finds that the opinion of the VA 
examiner, a psychologist, outweighs the favorable medical 
opinions.  As the preponderance of the evidence is against the 
claim of service connection for posttraumatic stress disorder 
related to service, including under the new guidelines of 38 
C.F.R. § 3.304(f)(3), the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 




ORDER

Service connection for posttraumatic stress disorder is denied.

REMAND

The Veteran seeks service connection for diabetes mellitus, 
peripheral neuropathy, and a skin condition based on exposure to 
herbicides in Vietnam between his service on the USS Picking and 
on the USS Long Beach.  The Veteran's service personnel records 
show that he departed the USS Picking on October 31, 1969, and 
arrived on board the USS Long Beach on November 25, 1969.  

However, the service personnel records contain no official record 
of the Veteran's location between the dates.  The Veteran asserts 
that he was flown to Da Nang, Vietnam to await the arrival of USS 
Long Beach.  

The RO has obtained the deck logs and other information specific 
to both ships, but the information is still insufficient to 
ascertain whether the Veteran was in Vietnam. 

As VA has a duty to assist in obtaining federal records unless it 
is determined that the records do not exist or that further 
attempts to obtain the records would be futile, further 
development under the duty to assist is necessary.  38 C.F.R. § 
3.159(c)(2). 

Also, in March 2005, VA records indicate that the Veteran was to 
be tested for diabetes mellitus, but the test results are not in 
the record and there are no VA records after March 2005.  







Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate federal custodian 
to search for Naval order, EPDOPAC TC-304, 
authorizing the Veteran's transfer to the 
USS LONG BEACH in October 1969 from the 
USS PICKING, which was in port at Long 
Beach, California.  When the Veteran 
joined the USS LONG BEACH in November 1969 
the ship was stationed in the Gulf of 
Tonkin.  

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran and his 
representative in accordance with 38 
C.F.R. § 3.159(e).

2.  Make another request for service 
personnel records including any travel 
order between October 31, 1969, and 
November 25, 1969.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Veteran and his representative in 
accordance with 38 C.F.R. § 3.159(e). 

3.  Ask the Veteran to provide any travel 
order in his possession.

4.  Obtain VA records since March 2005, 
including laboratory results for diabetes 
mellitus. 

5.  After the above development, determine 
whether evidence of record is sufficient 
to decide the claim and, if not, further 
develop the claims under the duty to 
assist. 


6. On completion of the foregoing, the 
claims should be adjudicated.  If any 
benefit sought remains denied, then 
provide the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


